DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks on p. 7 regarding the nature of the amendments and the support are acknowledged.  The amendments do not introduce new matter.
Applicant’s remarks on pp. 8-10 regarding the combination of Carlini, Greenleaf, and Lewis have been fully considered.  The rejection is withdrawn in view of the amendment to claim 1 to exclude Lewis’s teachings.  However, attention is again directed to Chen’s earlier work cited on p. 10 of the prior Office Action which was identified as showing the configuration now claimed.  While Chen’s work is commonly owned, it differs in inventive entity and is available as prior art as of its effective filing date, which qualifies it under 35 U.S.C. 102(a)(2).  Applicant has not established that this reference is subject to an exception.
The specific features cited from Carlini which have not been contested by applicant in the reply remain applicable to the claims for the same reasons previously establishing on the record.
The claim objections set forth on p. 3 of the prior Office Action have not been addressed in the reply and must be resolved, per MPEP § 2117 and § 2173.05(h).

Claim Objections
Claims 3, 22 ,23 are objected to because the claim language does not specifically prescribe a closed list of alternatives.  See MPEP § 2117 and § 2173.05(h).  The following (or equivalent) language is suggested to overcome this objection: “wherein the function is based on at least one selected from the group consisting of [....]” (claim 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 7, 10, 11, 22, 23 are rejected under 35 U.S.C. 102 as being unpatentable over Carlini et al. (WO 2016/108178, of which US-equivalent US 2017/0340310 with numbered paragraphs is relied on for citation purposes) in view of Chen et al. (US 2017/0333005).
Regarding claims 1, 22 and 23, Carlini discloses methods for measuring a mechanical property of an object by shear wave elastography by (a) vibrating an ultrasound transducer to induce an acoustic disturbance, as in [0013] and [0191], with an exemplary probe and processing system shown in Fig. 9.  The transducer is disclosed to be any of a 1D array, a 1.5D array, a 1.75D array, or a 2D array, as from [0191] and relevant to claim 22.  Carlini additionally (b) acquires motion data using the transducer which is indicative of at least one shear wave propagating within the object, as with the measured displacements “form[ing] a sample curve representing the passage of the shear wave” in [0131], of which a sample curve represents an estimate of the compression profile indicative of deformation of the object (c), with the deformation resulting from propagation of the shear wave induced in step (a).  The sample curves are along different lines of sight, shown as LS0, LS1, LS2, LS3 in at least Fig. 3A, and referenced in [0028], [0030], in which it is desirous to isolate individual mean and peak displacement associated with the motion curve for each line of sight.  The motion/displacement data acquisitions are represented by pixels, as in at least [0013], which represents two spatial dimensions, as relevant to claim 23.  Carlini further (d) produces corrected data (“correction slope” as in [0027]-[0028] for individual lines of sight) by separating the residual motion curves from a current compression/displacement profile, as shown in Fig. 3A on the displacement slope associated with LS1 and described in [0027]-[0035].  The corrected data are (e) processed to calculate shear wave speed, from which a mechanical property in the form of an elasticity value, inclusive of at least Young’s modulus, is computed, as in cited [0033].  See also [0048] and [0117] which detail how the shear wave speed is exploited to calculate a mechanical property. 
Further regarding claim 1, while the methods of Carlini vibrate the transducer to induce a shear wave, as cited from at least [0013] in relation to step (a), an external vibration is not continuously applied to the transducer using at least one actuator, nor is the data acquired while the transducer is continuously vibrated; however, the earlier work of Chen includes disclosure of an external vibration actuator 14 shown in Fig. 1 and described in [0027], with it being in direct attachment as shown and explicitly referenced in [0028].  The actuator “continuously vibrates the transducer” as in the abstract.  Data is acquired concurrently with continuous vibration and continuously induced shear waves, as relevant to step (b).  See “[...] facilitating continuous updating of elastography measurements” in [0010].  It would have been obvious to those ordinarily skilled prior to the effective filing date to modify the methods of Carlini to specifically include vibrating the transducer with an external actuator as the means for inducing shear waves in order to “captur[e] transient changes in the stiffness” of tissue, with a specific example of muscular contraction in cited [0010].
Regarding claim 2, the compression/displacement profiles (sample curves for each line of sight, as cited from Carlini with respect to claim 1) are estimated by fitting the acquired motion data as a function that approximates the deformation of the object caused by vibration of the transducer with a linear fitting, as in at least [0027], [0128].  In view of the modification presented with respect to claim 1, this would be induced by continuous vibration of the transducer, as claimed.
Regarding claim 4, a reference displacement profile is represented by the first line of sight of Carlini, e.g., LS0, which is not under the influence of any preceding shockwaves, as in [0028].  In view of the modification presented with respect to claim 1, this would be induced by continuous vibration of the transducer, as claimed.
Regarding claim 7, the compression profile of Carlini is adaptively estimated from acquired motion data for each line of sight, where each line of sight is corrected according to the residual motion at preceding lines of sight, as cited from [0027]-[0035] with respect to claim 1.
Regarding claims 10 and 11, Carlini optionally discloses estimating an additional compression profile by incorporating an ECG sensor for measurement of displacements induced by the patient’s heartbeat, as in [0208], which, as disclosed in [0063], is exploited to “compensat[e] for the ‘deleterious’ effect of the cardiac motion on the measurement of [point shear wave elasticity], which leads to the occurrence of great artifacts that prevent, if not avoided/properly eliminated, a reliable and repeatable measurement of [...] elasticity from being obtained.”  The multiple compression profiles cited are not precluded by the claim which sets forth open-ended “comprising” transitional phrasing.  See MPEP § 2111.03 and Baldwin Graphic Systems v. Siebert, 512 F.3d 1338 (Fed. Cir. 2008).  The artifact associated with cardiac movement measured by the ECG sensor is subtracted from the motion data corresponding to the displacement profile indicative of the at least one shear wave propagating within the subject, as in [0070], [0147] and [0177], in which a baseline movement is subtracted corresponding to a non-shear wave motion component (e.g.,  induced by breathing or cardiac motions as collectively disclosed and cited).  It would have been obvious to those skilled to incorporate the secondary teachings of Carlini to measure non-shear wave motion components due to cardiac motion with an ECG sensor for subtraction from the other compression/displacement profile measurements, as cited, in order to effectively compensate for cardiac movement to produce “a reliable and repeatable measurement” of tissue elasticity, as taught by Carlini in [0063], which Carlini identifies as being of particular importance for assessing the left side of the liver in [0057].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carlini et al. in view of Chen et al., as applied to claims 1 and 2, and further in view of Tabaru et al. (US 2013/0289402).
The modified method of Carlini includes all features of the method as substantially claimed, including fitting the compression/displacement profiles to a function that approximates deformation of the object, as cited above with respect to claim 2, but is not specific to the function being at least one of an exponential, polynomial, power law, a spline, a Flamant solution, or a Boussinesq solution; however, in the same field of shear wave imaging for estimating mechanical properties of tissue, Tabaru teaches generating a compression profile (temporal waveform 101 of [0071] shown in at least Fig. 10A) which is fit using any of a number of well-known functions inclusive of at least polynomial or exponential, as in [0071] and [0073].  It would have been obvious to those skilled to further modify the method of Carlini to include the additional fit methods of Tabaru in order to evaluate heterogeneity, a peak value, or half-width, as taught by Tabaru in [0071], which is consistent with the aims to characterize the compression profiles in Carlini.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carlini et al. in view of Chen et al., as applied to claims 1 and 4, and further in view of Varghese et al. (US 2010/0256530).
The modified method of Carlini includes all features of the invention as substantially claimed, as detailed above, but is not specific to its reference data representing a quasi-static compression of the object; however, in the same field of shear wave imaging for estimating mechanical properties of tissue, Varghese teaches a measurement period “in which quasi-static compression is used to provide at least two different states of tissue compression where the tissue is essentially at rest during the compression state,” as in [0053].  Varghese further teaches that this quasi-static compression state is accomplished at frequencies less than 1 Hz with an amplitude of several millimeters, as in the cited passage.  It would have been obvious to further modify the method of Carlini to provide the a quasi-static reference compression in order to assess tissue mechanics in a scenario where the tissue is “essentially at rest” as taught by Varghese in the cited passage.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carlini et al. in view of Chen et al., as applied to claim 1, and further in view of Vappou et al. (US 2013/0237820).
The modified method of Carlini includes all features of the invention as substantially claimed, as detailed above, but is not specific to determining a compression profile by numerical simulation of deformations of a simulated object; however, in the same field of shear wave imaging for estimating elastic properties of tissue, Vappou teaches application of an experimental (simulated) pressure profile in a phantom study, of which a phantom constitutes a simulated object, as in [0053]-[0055], in which finite element simulations on axisymmetric models are used to derive a volumetric force distribution (compression profile).  It would have been obvious to those skilled to further modify Carlini to include estimating a compression profile by numerical simulation of deformations, as in Vappou, in order to assess error resulting from an assumed uniform acoustic radiation force, as taught in [0055], for example.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Carlini et al. in view of Chen et al., as applied to claim 1, and further in view of Fatemi et al. (US 2014/0296709).
Regarding claim 8, the modified method of Carlini includes all features of the invention as substantially claimed, as detailed above, but is not specific to k-space analysis by Fourier transform to analyze the spectral information associated with the compression profile and to produce the estimate of the compression profile; however, in the same field of acoustic radiation force imaging for estimation of the mechanical properties of a target tissue, Fatemi teaches cross-spectral analysis by Fourier transform to k-space, as in [0056], to determine a displacement/ compression profile, as in [0077]-[0078].  It would have been obvious to those skilled to further modify the method of Carlini to include k-space spectral analysis in order to obtain Lamb wave dispersion curves representing the mechanical properties of the target, as taught by Fatemi in at least [0076] and [0086].
Regarding claim 9, the modified method of Carlini includes all features of the invention for steps (c) and (d) as substantially claimed, as detailed above with respect to claim 1, including identifying information which is not indicative of the current compression profile for step (d) by removing residual motion curves from the current compression/displacement profile, as cited with respect to claim 1 from [0027]-[0035] and shown in Fig. 3A on the displacement slope associated with LS1.  The modified method of Carlini is not specific to the compression profile estimate of step (c) being produced by transforming the acquired motion data to produce k-space data having spectral information indicative of the compression profile or the corrected data of (d) being produced from identified spectral information in the k-space data; however, in the same field of acoustic radiation force imaging for estimation of the mechanical properties of a target tissue, Fatemi teaches determining a compression profile by cross-spectral analysis, as in [0077]-[0078].  It would have been obvious to those skilled to further modify the method of Carlini to include k-space spectral analysis in order to obtain Lamb wave dispersion curves representing the mechanical properties of the target, as taught by Fatemi in at least [0076] and [0086].  The method resulting from incorporating the teachings of Fatemi to include developing the compression profiles from Fourier transformed k-space data would result in step (d) for correcting data being on k-space data profile(s) to identify those that are not indicative of the current compression profile, as cited above from [0027]-[0035] and Fig. 3A of Carlini.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 8, 10, 11, 22 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3 and 8 of U.S. Patent No. 10,779,799.  
Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to methods for measuring a mechanical property of an object by inducing shear waves with continuous vibration of a transducer using at least one actuator attached to the transducer.  The instant claims are broader and are therefore anticipated by the conflicting claims.  The instant claims are broader in that they do not require continuously updating the shear wave datasets, but the information acquired is the same, with respect to motion data applied in a motion-correction operation.  Additionally, the adaptive estimation of instant claim 7 would be generally known to those skilled to represent a continuous update of the dataset.  It further would have been obvious to those skilled to continuously update the shear wave datasets in order to continuously correct for motion artifacts.  
While conflicting independent claim 1 also recites k-space data and how it is manipulated, this corresponds to instant claim 8 and is therefore merely a difference in scope and is evidence that the claims are collectively drawn to the same invention.  While the instant claims specify “separating” the compression profile from the acquired motion data and this language is not used in the conflicting claims, this corresponds to removal of motion artifacts by subtraction, as in the cited conflicting claims.  While the conflicting claims do not refer to a compression profile, those skilled understand that the shear wave datasets are in fact compression profiles, as a shear wave induces compression of the target volume.
While the conflicting claims do not specify use of a motion sensor as in instant claim 10, those skilled generally appreciate that motion data acquired necessitates motion sensing.
While the conflicting claims do not recite the nature of the transducer array set forth in instant claim 22, those skilled understand that this represents a standard selection within the art and therefore specifying the construction of the array is not a patentable distinction.  Official Notice is further taken regarding the obviousness of the optional arrays set forth in instant claim 22.
While the conflicting claims do not recite that the data acquisition is over one, two, or three spatial dimensions as in instant claim 23, those skilled understand that a choice from the above, or at most, four dimensions, are the only options within the art, and setting forth the available alternatives does not represent a patentable distinction.  Official Notice is taken to this point.
While conflicting claim 2 specifies various mechanical properties which are not claimed in the instant application, those skilled understand that these are the commonly computed diagnostically-relevant metrics of shear wave elastography, to which both sets of claims are drawn.
While the subtraction of conflicting claim 3 is specifically a mean, which is not recited in the subtraction of instant claim 11, this  represents an obvious variant as those skilled are generally motivated to average large datasets for applied motion correction.  Official Notice is taken to the obviousness of relying on a mean within the skill level of the art.
While conflicting claim 8 specifies pulse-echo and a sampling rate greater than the vibration frequency which is not recited in the instant claims, those skilled would ascertain that the singular transducer recited in the instant claims is used for both transmission and echo reception and that the sampling rate requirement is critical to satisfy the Nyquist criterion to avoid aliasing.  These features are therefore necessarily present in order to produce useful results using the method of the instant claims.

Citation of Relevant Art
Any references made of record and not relied upon are considered pertinent to applicant's disclosure.  Refer to form PTOL-892.
Cortes et al. (Ultrasound Med Biol.) continuously vibrates tissue to induce a shear wave using an external actuator as shown in Fig. 1, but the actuator is not attached to the transducer as claimed.
	Querleux et al. ‘215 discloses a vibrator which induces a shear wave which is attached to an ultrasound probe by way of a ring, as in [0013]-[0014].
	Wu et al. ‘875 is in the context of shear wave imaging and describes an external vibrator which vibrates the ultrasound probe.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793